Citation Nr: 1603560	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating on an extraschedular basis for individual unemployability as a result of service-connected disabilities (TDIU), for the period from June 25, 2007 to January 3, 2011.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) with an evaluation of 50 percent, effective June 25, 2007, the date of receipts of the Veteran's claim.  The decision also denied a TDIU rating.  The Veteran appealed both issues to the Board.

In December 2010, the Veteran testified during a Board hearing in St. Petersburg, Florida before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  In a June 2012 letter, the Veteran was notified that the VLJ is no longer employed by the Board, and was offered the opportunity to have another hearing before the VLJ who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran replied to the letter requesting a new hearing, but no hearing has been scheduled.  Because the Board finds sufficient evidence to grant the Veteran's claim in full, it finds that there is no need to remand for a new hearing.

In a March 2011 decision, the Board denied an increase to the Veteran's 50 percent rating for PTSD and remanded the TDIU issue for more development, including obtaining VA treatment records and scheduling a VA examination.  In a March 2012 rating decision, the Veteran's 50 percent rating for PTSD was increased to 70 percent, effective January 3, 2011, based on new medical evidence.  When the TDIU claim returned to the Board in August 2012, the Board granted a schedular TDIU effective January 3, 2011, and remanded the issue for the period from June 25, 2007 to January 3, 2011 for new VA examinations and subsequent referral to the Director of VA's Compensation and Pension Service ("Director") for consideration of a TDIU on an extraschedular basis.  

On remand, the Veteran was given examinations and the Veteran's claim was referred to the Director, who denied the claim in February 2014.  The Board is therefore satisfied that the instructions in its remands of March 2011 and August 2012 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities rendered him unemployable or unable to secure and follow a substantially gainful occupation for the period from June 25, 2007 to January 3, 2011.


CONCLUSION OF LAW

The criteria for an extraschedular TDIU for the period from June 25, 2007 to January 3, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims TDIU on an extraschedular basis for the period from June 25, 2007 to January 3, 2011.  He contends that his service-connected disabilities when considered in combination render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  

Where the veteran does not meet the percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service ("Director") for further consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, -- Vet. App. ---, No. 14-2449 (December 30, 2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In August 2012, the Board granted the Veteran a schedular TDIU for the period since January 3, 2011, the day his PTSD rating had been increased to 70 percent to meet the schedular requirement for TDIU.  In the same decision, the Board remanded the Veteran's TDIU claim for the period prior to that date for a VA examiner's opinion and a referral to the Director for extraschedular consideration.  During this period, the Veteran was in receipt of a 50 percent rating for PTSD.  In addition, since March 25, 2008, the Veteran was in receipt of a 10 percent rating for degenerative joint disease of the right elbow, for a combined rating of 60 percent.

Evidence in the record indicates that the Veteran has been unemployed since November 2005.  Prior to that time the Veteran was employed as a background assistant for the police department.  He reported that his duties involved screening and interviewing applicants, setting up polygraphs and psychological evaluations, reviewing paperwork and videotapes, attending meetings, performing data entry, and recruiting.  

The Social Security Administration found that the Veteran became disabled in November 2007, based on a primary diagnosis of a back disability, and a secondary diagnosis of an anxiety-related disorder. 

After the August 2012 remand, two opinions were sought from VA examiners to determine whether the Veteran's service-connected disabilities rendered him unemployable.  His physical disabilities were examined in August 2012, at which time the examiner determined that his right elbow arthritis would affect his employment but not render him unemployable.  Specifically, the examiner found that during flare-ups the Veteran's physical capacity was diminished, but at other times his elbow disability would not impact his ability to do sedentary or physical employment.  Activity level and breaks may need to be adjusted during flare ups.

In May 2013, a VA examiner reviewed the Veteran's claims file to determine his employability with respect to his mental health disability.  The examiner opined that the Veteran, due to the severity of his PTSD, was not able to sustain gainful employment, and was unable to work in an occupation commensurate with his education and training since 2005, prior to his claim date.

In December 2013, the claim was referred to the Director for extraschedular consideration.  The Director denied an extraschedular TDIU in a February 2014 decision.  Specifically, the Director found no evidence to support the VA examiner's opinion that the Veteran was unable to work.  The Director stated that the VA examiner had provided no explanation or analysis of the degree of unemployability attributable to his non-service-connected back condition.  The Director stated that there was no evidence in the record of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization that would render the current rating criteria inadequate.  Finally, the Director found no record evidence that the Veteran was unable to secure and follow any substantially gainful occupation due to his service-connected disabilities.  For these reasons, the Director denied an extraschedular TDIU.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran was unemployable due to service-connected disabilities during the period from June 25, 2007 to January 3, 2011.  The only medical opinion on record addressing the question found that the Veteran's PTSD rendered him unemployable for this period.  There is no evidence showing that the Veteran held a job or was capable of doing so for this period.  

The Veteran has provided numerous statements explaining how the symptoms of his PTSD make him unable to work with others in the capacity necessary to perform jobs appropriate for his experience and training.  Specifically, in a November 2007 statement the Veteran reported problems dealing with people that caused him to leave his last job.  He stated that the longer he worked, the angrier he got.  In his March 2009 substantive appeal, the Veteran reported that his service-connected disabilities, particularly in regards to his temper, made him unable to maintain employment.  He stated he does not work well in crowds or on the road, and he gets irritated with people and what they do.  In a June 2009 application for Social Security Disability benefits, the Veteran reported that he resents people who are not veterans.  Similarly, at his December 2010 hearing, he described resentment of his supervisors at his previous employment, characterizing them as police captains who had never been actual police who risked their lives on the street.  He also reported how he had had worsening trouble with arguments and insubordination at this job.  He additionally reported sleep problems, task orientation problems, and motivational problems which negatively affected his timely attendance at work.

In a December 2010 letter, the Veteran's brother stated that the Veteran told him he left his job, he said it was because he could not get along with the people there.  The Veteran's brother considered this a personality change brought about by his PTSD.

The Veteran's statements to VA are consistent with the statements he gave to his psychiatrists.  A March 2007 VA treatment record reflects that the Veteran reported that his mood and temper had improved since he stopped working.  A February 2008 VA examination found that the Veteran exhibited a frustrated mood and poor impulse control, and the Veteran reported that he becomes verbally aggressive when angry.  At that examination, he reported that at his previous employment he experienced interpersonal difficulties his supervisors which he attributes to his PTSD.  

The Board finds that these symptoms, particularly his difficulty in working with others, are explicitly accounted for in the schedular criteria for a 50 percent rating for PTSD, though they still prevent the Veteran from sustaining regular employment.  The May 2013 VA examiner likewise provided an opinion that the Veteran was unemployable due to his PTSD.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran was unemployable due to service-connected disabilities during the period from June 25, 2007 to January 3, 2011.  An extraschedular TDIU is therefore granted for this period.

Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

An extraschedular TDIU for the period from June 25, 2007 to January 3, 2011 is granted, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


